      Case 2:17-cr-00398-APG-EJY Document 56 Filed 06/29/20 Page 1 of 4

     GABRIEL L. GRASSO, ESQ.
     Nevada Bar No. 7358
 1
     GABRIEL L. GRASSO, P.C.
 2   411 South 6th Street
     Las Vegas, NV 89101
 3   T: (702) 868-8866
     F: (702) 868-5778
 4   E: gabriel@grassodefense.com
     Attorney for PATTERSON
 5
 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                 )
 9
                                               )
10                        Plaintiff,           )
                                               )      Case No.: 2:17-cr-00398-APG-EJY
11   vs.                                       )
                                               )      STIPULATION TO CONTINUE
12   CODY PATTERSON,                           )      SENTENCING DATE
13                                             )
                                               )      (FIRST REQUEST)
14                        Defendant.           )
                                               )
15
     Certification: This stipulation is filed pursuant to General Order 2007-04.
16
            IT IS HEREBY STIPULATED AND AGREED, by and between the defendant CODY
17
     PATTERSON through his attorney, BRIAN J. SMITH, ESQ., and GABRIEL L. GRASSO,
18
     ESQ., and the United States of America, through JESSICA OLIVA, Assistant United States
19   Attorney, that the sentencing hearing currently scheduled for July 7 2020, at 2:00 p.m., be
20   vacated and continued to a date and time convenient to this court, but no event earlier than
21   30 days.
22          Pursuant to General Order No. 2007-04, this stipulation is entered and based upon

23   the following:
            1.   On June 23rd the Government provided the defense with numerous documents
24
                 relating to victim restitution. The defense will need the additional time
25
                 requested to review the new documents, consult with the defendant, and
26
                 formulate any appropriate response.
27          2.   PATTERSON is on pretrial release and does not oppose to the continuance.
28          3.   The parties agree to the continuance.
      Case 2:17-cr-00398-APG-EJY Document 56 Filed 06/29/20 Page 2 of 4

           4.   Denial of this request for continuance would deny the defense sufficient time to
 1              be able to assist in defendant’s sentencing and file a Sentencing Memorandum

 2              which addresses the new restitution claims.
           5.   This is the first request for a continuance of the sentencing date in this case.
 3
 4         DATED this 26th day of June, 2020.

 5
 6   RESPECTFULLY SUBMITTED BY:

 7
            /s/ Jessica Oliva                                      /s/ Gabriel L. Grasso
 8   JESSICA OLIVA                                          GABRIEL L. GRASSO
 9   Assistant United States Attorney                       Attorney for PATTERSON

10                                                                 /s/ Brian J. Smith
                                                            BRIAN J. SMITH
11                                                          Attorney for PATTERSON
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
      Case 2:17-cr-00398-APG-EJY Document 56 Filed 06/29/20 Page 3 of 4

     GABRIEL L. GRASSO, ESQ.
     Nevada Bar No. 7358
 1   GABRIEL L. GRASSO, P.C.
 2   411 South 6th Street
     Las Vegas, NV 89101
 3   T: (702) 868-8866
     F: (702) 868-5778
 4   E: gabriel@grassodefense.com
     Attorney for PATTERSON
 5
                                UNITED STATES DISTRICT COURT
 6
 7                                    DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                )
 9                                            )
                         Plaintiff,           )
10
                                              )       Case No.: 2:17-cr-00398-APG-EJY
11   vs.                                      )
                                              )       STIPULATION TO CONTINUE
12   CODY PATTERSON,                          )       SENTENCING DATE
                                              )
13
                                              )       (FIRST REQUEST)
14                       Defendant.           )
                                              )
15
                                        FINDINGS OF FACT
16
17          Based upon the submitted Stipulation, and good cause appearing therefore, the
     Court finds that:
18
            1.   The defense will need additional time to review new sentencing documents,
19
                 consult with the defendant, and formulate any appropriate response.
20
            2.   PATTERSON is on pretrial release and does not oppose to the continuance.
21          3.   The parties agree to the continuance.
22                                    CONCLUSIONS OF LAW
23          Denial of this request for continuance would deny the defense herein sufficient time
24
     and the opportunity within which to be able to effectively and thoroughly prepare for
25
     sentencing, taking into account the exercise of due diligence.
26
27          Additionally, denial of this request for continuance would result in a miscarriage of

28   justice.


                                                  3
      Case 2:17-cr-00398-APG-EJY Document 56 Filed 06/29/20 Page 4 of 4


                                             ORDER
 1
 2         IT IS ORDERED that the sentencing hearing currently scheduled for July 7, 2020,
 3   at 2:00 p.m., be vacated and continued to September 22, 2020, at the hour of 2:00 p.m. in
 4
     Courtroom 6C.
 5
           IT IS SO ORDERED:
 6
                                             ____________________________________
 7
                                             UNITED STATES DISTRICT JUDGE
 8
 9
                                             DATED:        June 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
